Name: Commission Regulation (EC) No 2430/94 of 6 October 1994 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July 1994 to 30 June 1995
 Type: Regulation
 Subject Matter: trade;  plant product;  foodstuff;  regions of EU Member States
 Date Published: nan

 No L 259/12 Official Journal of the European Communities 7. 10 . 94 COMMISSION REGULATION (EC) No 2430/94 of 6 October 1994 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July 1994 to 30 June 1995 has led to the establishment of a forecast supply balance as in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows ; Whereas Commission Regulation (EEC) No 2999/92 (3), as last amended by Regulation (EC) No 1 846/94 (4), lays down the detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and the forecast balance fixing the quantities eligible for the specific supply arrangements for the period from 1 July to 30 September 1994 ; Whereas valuation of the requirements of the Madeiran market for the period from 1 July 1994 to 30 June 1995 Article 1 The Annex to Regulation (EEC) No 2999/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . 0 OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 301 , 17 . 10 . 1992, p. 7. (4) OJ No L 192, 28 . 7 . 1994, p. 18 . 7. 10 . 94 Official Journal of the European Communities No L 259/ 13 ANNEX Forecast supply balance covering processed fruit and vegetable products for Madeira for the period 1 July 1994 to 30 June 1995 (tonnes) CN code Description Quantity 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2008 20  Pineapples 300 2008 30  Citrus fruit 40 2008 40 - Pears 80 2008 60  Cherries 60 2008 70 - Peaches 300  Other, including mixtures other than those of subheading 2008 19 2008 92   Mixtures 50 2008 99   Other than palm hearts and mixtures 30 Total 860